Citation Nr: 1719561	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a neurological disability of the left upper extremity.

6.  Entitlement to service connection for a neurological disability of both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's appeal is currently with the RO in Phoenix, Arizona.

In November 2016, the Veteran and his wife testified at a Board hearing at the RO before the undersigned; a transcript of the hearing is of record.  Following the hearing, additional evidence was added to the record without a waiver of agency of original jurisdiction (AOJ) consideration.  However, the Board is granting the full benefit sought on appeal as to the first five issues listed on the cover page, and is remanding entitlement to service connection for a neurological disorder of the bilateral lower extremities for further development.  Therefore, there is no prejudice in the Board considering this evidence in the first instance.  38 C.F.R. § 20.1304 (2016).

Furthermore, throughout the appeal, the AOJ has characterized the Veteran's claim as entitlement to service connection for a low back disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, the Veteran has submitted evidence that discusses both his lumbar and cervical spines and the relationship of both to his military service.  Furthermore, he claimed service connection for a neurological disorder of left upper extremity due to a cervical spine disorder.  Finally, the AOJ addressed evidence applicable to both the lumbar and cervical spines.  See, e.g., May 2016 Supplemental Statement of the Case.  Therefore, the Board has recharacterized the issues on appeal as entitlement to service connection for both a lumbar spine disorder and a cervical spine disorder.

The issue of entitlement to service connection for a neurological disorder of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in October 2004, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; although he filed a notice of disagreement with the decision, he did not file a timely substantive appeal following the statement of the case, and the appeal was closed.

2.  Additional evidence associated with the claims file since the October 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran's reports of in-service noise exposure are credible and consistent with the circumstances of his service, and the competent and credible evidence of record relates his bilateral hearing loss to his in-service noise exposure.

4.  The Veteran's currently-diagnosed PTSD is due to his fear of hostile or terrorist activity, and his depressive disorder, not otherwise specified (NOS), is due to his in-service knee injuries.

5.  The Veteran's currently-diagnosed lumbar spine disorder, cervical spine disorder, and neurological disorder of the left upper extremity are related to his military service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the October 2004 rating decision is new and material, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for PTSD with depressive disorder, NOS, are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for service connection for neurological disability of the left upper extremity are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to provide a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied in an October 2004 rating decision.  The RO determined that the evidence of record failed to reveal any complaints of or treatment for hearing loss in service, and that the evidence of record failed to demonstrate hearing loss related to military noise exposure.  In October 2004, he submitted additional evidence, including an October 2004 audiogram.  The Veteran was notified of the decision and his appellate rights in November 2004.  

In November 2004, he filed a notice of disagreement with the October 2004 rating decision.  In November 2005, the RO issued a statement of the case; however, he did not file a substantive appeal within 60 days.  No further communication regarding his claim for right ear hearing loss was received until January 2009, when VA received his petition to reopen his claim.  Therefore, the October 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence added to the record since the October 2004 rating decision includes the report of a February 2011 VA examination noting a speech discrimination score of 92 percent bilaterally.  Furthermore, a September 2013 VA examination noted a significant threshold shift during service due to military noise exposure, and the November 2009 private audiogram and the February 2011 VA examination related his now service-connected tinnitus to military noise exposure.

This evidence is new because it was not before the RO at the time of the October 2004 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss, namely a bilateral hearing loss disability and a relationship to his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).3

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, including organic diseases of the nervous system such as bilateral hearing loss, or arthritis, manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established for a listed chronic disease under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where symptoms are capable of observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  During the November 2016 hearing, he reported noise exposure as an electronics technician, and from being exposed to helicopter noises, the sounds of missile launches, and loud noises on submarines.  See November 2016 Hearing Transcript, p. 20-22.  The Veteran's DD-214 confirms that his military occupational specialty was maintenance technician. 

The Veteran is competent to report in-service noise exposure; that he experienced hearing problems during and following service; and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  His reports of in-service noise exposure are credible and consistent with the type and circumstances of his military service, to include his duties as a maintenance technician.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board finds that his assertions concerning his in-service noise exposure are competent and credible lay evidence of such.

The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a February 2011 VA examination revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
15
15
15
20

Speech recognition testing utilizing the Maryland CNC word list revealed a score of 92 percent bilaterally.  While the February 2011 and September 2013 VA examiners stated that the 92 percent speech recognition score did not constitute hearing loss, it does meet VA definition of a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether there is nexus, or link, between bilateral hearing loss disability and the Veteran's military service noise exposure.  

The Board finds that there is sufficient competent and credible evidence to establish a relationship between the Veteran's in-service noise exposure and his current bilateral hearing loss disability.

The Veteran's service treatment records contain a number of audiograms.  His March 1990 entrance examination revealed puretone thresholds as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
0
5

A January 1991 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
-5
0
10
5
LEFT
5
0
-5
0
0

In a November 1996 report of medical history, the Veteran reported hearing loss.  A November 1996 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
5
15
15
LEFT
15
5
0
10
10

A July 1998 audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
5
-5
0
10

A February 1999 examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
5
5
0
10

His August 1999 discharge examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
20
10
-5
5
10

An August 1999 hearing conservation data worksheet noted that there had been a shift between the Veteran's auditory thresholds when compared to the January 1991 in both ears, but that the shift was not significant.

A November 2009 private audiogram attributed the Veteran tinnitus to military noise exposure.

The February 2011 VA examiner noted in-service noise exposure due to the Veteran's duties as an electronics technician, including being in the engine room and transmitter room, as well as noise exposure from weapons due to his duties on the security force.  The examiner concluded that his hearing was within normal limits.  With regard to tinnitus, the examiner opined that such was related to his hearing loss and exposure to high intensity sound, including events encountered during his time in the military.

The September 2013 VA examiner noted that, although the Veteran did not have a current hearing loss disability, there was a significant threshold shift during his military service that was likely due to military-induced hearing damage which was associated with his now service-connected tinnitus.

The Veteran is competent to report continuous symptoms of hearing problems since service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno, supra; Grottveit, supra.

The Veteran's reports regarding the onset and continuity of hearing problems are credible.  As noted above, his descriptions are consistent with the circumstances of his service.  He has also consistently asserted that he experienced hearing difficulties in service and that it these had continued to the present, and there is no evidence in the record indicating that the statements are not credible.  These statements, when viewed in relation to his in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of hearing problems and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.

Moreover, his statements are supported by the VA examinations of record.  Although both examiners ultimately concluded that the Veteran did not have a hearing loss disability, the objective audiometric results are controlling, and both opinions relied on the Veteran's lay statements to establish in-service noise exposure, which the Board finds are competent and credible.  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.

B.  Acquired Psychiatric Disorder

In addition to the general requirements for service connection, establishing service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

Credible supporting evidence is not required if the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran filed a claim for service connection for PTSD in December 2007.  In a December 2008 rating decision, the AOJ denied his claim.  That same month, he submitted new and material information, including a statement from a fellow service member that addressed the circumstances surrounding the Veteran's alleged stressor.  As this evidence was received within one year from the December 2008 rating decision, the Board finds that the decision did not become file, and the current appeal stems from his December 2007 claim.  See 38 C.F.R. § 3.156(b).

In his February 1999 report of medical history at discharge, the Veteran reported frequent trouble sleeping and depression or excessive worry since his knee injuries.  His DD Form-214 notes that his decorations, medals, badges, citations, and campaign ribbons included enlisted surface warfare specialist. 

In support of his claim for service connection, the Veteran submitted an April 2008 statement indicating that, while serving on the U.S.S. John S McCain, he was a member of the vessel boarding search and seizure (VBSS) team.  He was involved in maritime interdiction operations in the Persian Gulf, and his duties included boarding ships to verify their contents and intent.  During one boarding, he misjudged a rung on a ladder, twisted his knee, and fell on his back.  He stated that, as he fell, an adversary came around the corner, and he thought his life was over.  Although he tried to get away, his knee buckled again.  He stated that he thought about his family and shipmates would think of him if he missed his assignment or if he were killed.  He stated that after his deployment, he began experiencing martial problems, and he and his then-wife eventually divorced.  Since his discharge, he had experienced symptoms of depression, lifelessness, and feeling like "a shell of a man."  At the request of his current wife, he sought psychiatric treatment through VA, and participated in a 12-week PTSD program at a VA Medical Center (VAMC).

The Veteran also submitted a history of the U.S.S. John S McCain, which noted that the ship was deployed to the Persian Gulf in late 1996, where it took part in maritime interdiction operations as part of a force augmentation in the region.

In July 2008, the Veteran submitted treatment records from the Vet Center , including a June 2008 Vet Center Intake.  After a complete review of his history, including his alleged stressor related to his duties and experienced aboard the U.S.S. John S McCain, the Veteran was diagnosed with PTSD.  At Axis IV, his social worker noted exposure to trauma in the Persian Gulf and loss of occupation in the military due to physical disability, as well as second marriage and current occupational impairment.

In November 2008, the AOJ issued a memorandum stating that the Veteran failed to submit sufficient information to corroborate his alleged stressor.

A December 2008 Vet Center treatment summary noted that the Veteran's then-wife noticed that he was different after his deployment to the Persian Gulf.  He reported depression over the loss of his naval career due to injury.  The treatment provider noted that his "marriage had been greatly affected by his PTSD from military service."  His Axis I diagnosis was PTSD and mood disorder due to general medical condition.  At Axis IV, the treatment provider noted exposure to trauma in the Persian Gulf and loss of occupation in the military due to physical disability, as well as second marriage and current occupational impairment

In a January 2009 statement, the Veteran's fellow servicemember, B.C., a second lieutenant and chaplain candidate, stated that he and the Veteran were members of VBSS teams that checked outgoing and incoming vessels for manifested cargo loads and possible illegal cargo.  He stated that this required boarding vessels and being onboard for an extended period of time.

In a November 2009 statement, B.C. noted that, during one mission, he and the Veteran boarded a foreign boat suspected of transporting contraband.  During the operation, the Veteran fell from a ladder and got hung up, which was particularly dangerous because he was responsible for the safety of the VBSS team by securing the perimeter, and it left the team open and vulnerable to a possible attack.

In February 2011, the Veteran underwent a VA PTSD examination by a psychologist.  The examiner reviewed his records, including his service records and his post-service treatment records, including records showing diagnoses of PTSD, mood disorder, and major depression, recurrent.  The examiner noted that his primary stressor was the incident on the boarded vessel when he fell and was almost attacked by "the enemy."  The examiner diagnosed the Veteran with PTSD and depressive disorder, NOS.  

The examiner noted that his stressor was due to hostile military or terrorist activity.  However, the examiner opined that the stressor would typically not warrant the type of reaction that the Veteran continued to experience.  Furthermore, the examiner opined that the diagnosis of depressive disorder, NOS, was related to the fact that his career was cut short due to the in-service injuries and surgeries to his service-connected knees.

With regard to whether the Veteran has a valid diagnosis of PTSD, the Veteran's VA treatment records and the February 2011 VA examiner indicate a diagnosis of PTSD.  Moreover, the February 2011 VA examiner noted a diagnosis of depressive disorder, NOS.

With regard to whether a nexus exists between the Veteran's current PTSD diagnosis and his military service, the Board finds that the February 2011 VA opinion was based upon a complete review of the pertinent evidence of record, including his medical history and his lay statements concerning his in-service experiences.  Moreover, the opinion contained an adequate rationale for the conclusion that the PTSD was related to this fear of hostile or terrorist activity, and his depressive disorder, NOS, was related to his in-service knee injuries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board assigns great probative value to this opinion.  

After resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that his PTSD is related to his fear of hostile or terrorist activity, and his depressive disorder, NOS, is related to his in-service knee injuries.  Consequently, service connection for PTSD with depressive disorder, NOS, is warranted.

C.  Lumbar Spine, Cervical Spine, and a Neurological Disorder of the Left Upper Extremity

An April 2009 VA treatment record notes the Veteran's complaint of neck and radiating left arm pain.  The treatment record noted that electromyography testing revealed C6 radiculopathy, and a MRI showed a left C6 herniated disc.  In July 2009, the Veteran reported back pain since his in-service injury when he fell while boarding a vessel.  He said the pain began in 2004 after his treatment provider stopped pain medication due to liver complications.

In connection with his claim, the Veteran submitted a June 2009 private treatment record.  The record noted his complaints of chronic back and neck pain related to repeated knee injuries and compensation problems.  The treatment provider noted generalized pain throughout the center and side of the lower back and sacroiliac joints, and that the pain would work its way up into the left side of the upper back and neck and radiate down the left arm.  The diagnostic impression was lumbar pain, cervical pain, thoracic pain, segmental dysfunction, and cervical radiculopathy.

At the February 2011 VA mental health examination, the Veteran stated that, in connection with the in-service fall when he hurt his knee, he experienced back pain.

In a May 2014 statement, the Veteran indicated that he had always had pain in his body due to normal wear and tear in service.  When his doctor removed him from pain killers, he experienced pain in his lower back, as well as a feeling of numbness and tingling in his legs and left arm.  He also stated that he injured his neck at the same time as his knee, but that the pain in his knee masked the problems in his neck.  He also reported that his chiropractor had told him that, due to overcompensating for his service-connected knees, he had developed lower back pain.  He also stated that his treatment provider indicated that his neck injury seemed to be old based upon radiological imaging.

An October 2016 private treatment record notes the Veteran's complaints of neck, lower back, and bilateral knee pain.  He reported that he had been dealing with these symptoms for 20 years.  He stated that, due to his awkward gait due to his knee pain, he experienced neck and back pain.  After examination, the Veteran was diagnosed with cervical segmental dysfunction, cervicalgia, thoracalgia, lumbago, muscle spasms of the cervical region, muscle spasms of the back, thoracic segmental dysfunction, lumbar segmental dysfunction, and sacroiliac/pelvic segmental dysfunction.

Statements from R.M. and E.H., received in November 2016, note that the Veteran repeatedly related his back pain to military service, including the fall from a ladder.

During the November 2016 hearing, the Veteran reported that during the same incident that led to his knee injury and PTSD, when he fell from the ladder, he hit his back and head.  He said that treatment providers related his low back problems to his altered gait, and neuropathy of the upper left extremity to his neck.

In December 2016, the Veteran submitted two private opinions.  Dr. T.E. noted that the Veteran had injured his knees and spine during service.  Dr. T.E. noted that the Veteran "suffered silently" with his cervical problems for ten years, but that ultimately developed degenerative changes.  Dr. T.E. opined that his cervical spine disorder was a direct result of his in-service injury and military duties.

Dr. W.R. noted the Veteran's reports of ongoing symptoms until recently when he finally sought treatment for his neck, back, and lower extremities.  Dr. W.R. noted that the degenerative process took years to develop, and that it was possible that his bilateral knee pain was significantly greater than his lower back and neck pain.  Dr. W.R. then discussed his in-service injury when he fall from the ladder, and his treatment for a cervical herniated disc and pressure on his nerve root which created neuropathy down the left upper extremity.  Dr. W.R. then noted that the Veteran's long-unstable knees altered his gait which, in turn, aggravated his herniated disc.  Dr. W.R. also stated that there was additional stress placed on the lower back and hips due to overcompensation, and that it was reasonable to conclude that the Veteran's altered weight-bearing maneuvers or abnormal biomechanics affected his cervical and lumbosacral regions over time creating degeneration and pain.  In conclusion, Dr. W.R. opined that there was ample evidence to support a correlation or connection between the Veteran's present neck and lower back symptoms and his original in-service injury.

Based on the foregoing, the Board finds that service connection for a lumbar spine disorder, a cervical spine disorder, and a neurological disorder of the left upper extremity is warranted.  With regard to the first element of service connection, the Veteran's VA and private treatment records reflect diagnoses related to these disorders.  For example, the April 2009 VA treatment record diagnosed a C6 herniated disc and C6 radiculopathy.  The June 2009 private treatment provider noted segmental dysfunction, and the October 2016 private treatment record noted  lumbar segmental dysfunction, cervical segmental dysfunction, and the December 2016 opinion from Dr. T.E. noted degenerative changes of the cervical spine.

With regard to the second element of service connection, the service treatment records are silent for any complaints related to the lumbar spine, cervical spine, or a neurological disorder of the left upper extremity.  However, as noted above, he is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2).

Here, the Veteran has consistently attributed his neck and lower back pain to his in-service fall, even prior to when he filed his claim for service connection.  Moreover, his statements have been accepted by his treatment providers to determine the course of treatment and to provide positive nexus opinions.

Finally, with regard to whether a nexus exists between the current lumbar spine disorder, cervical spine disorder, and a neurological disorder of the left upper extremity and his military service, the Board finds that the opinions from Dr. T.E. and W.R. are based upon a complete review of the pertinent evidence of record, including his medical history and his lay statements concerning his in-service injuries.  Moreover, the opinions contain adequate rationale for the conclusion that the Veteran's current lumbar spine disorder and cervical spine disorder are related to his in-service fall, and his cervical radiculopathy is secondary to his C6 herniated disc.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board assigns great probative value to these opinions.  

After resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that his lumbar and cervical spine disabilities; and neurological disabilities of the left upper extremity are related to his military service.  Consequently, service connection for a lumbar and cervical spine disabilities, and a neurological disability of the left upper extremity, is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for PTSD with depressive disorder, NOS, is granted.

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for a neurological disability of the left upper extremity is granted.

REMAND

The Veteran's service treatment records are silent for any complaints related to a neurological disorder of the lower extremities.  A July 2009 VA treatment record noted low back and leg pain treated with low dose nonsteroidal anti-inflammatories.  In a May 2014 statement, he reported a tingling and numbness in both legs.  An October 2016 private treatment record also noted a tingling in the lower extremities.

To date, the Veteran has not undergone a VA examination to address whether any neurological disorder of the bilateral lower extremities is related to his military service or a service-connected disability.  The Board finds that, in light of his statements, the evidence of record demonstrating treatment for pain and numbness in the bilateral lower extremities, and given that he is now service connected for a lumbar spine disorder, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing the low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

The most recent VA treatment records associated with the claims file are dated through October 30, 2013; and the Veteran may have been receiving ongoing treatment since then.  The record also indicates that he receives private treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from October 30, 2013, to the present.  

2.  Send the Veteran a letter requesting that he identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the necessary authorization.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine whether any current neurological disorder of the lower extremities is related to his military service or his service-connected disabilities.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should address the following:

a) Identify any neurological disorder of the bilateral lower extremities that has been present at any point since the Veteran filed his claim for service connection in January 2009, even if not shown on the current examination.

b) Is it at least as likely as not (a 50 percent or greater probability) that any neurological disorder of the lower extremities had its onset during active duty service, or is the result of a disease or injury in service, to include his fall from a ladder?

c) If any neurological disorder of the lower extremities is not related to active duty service, is it at least as likely as not that any neurological disorder of the bilateral lower extremities was caused by a service-connected disability, to include his now service-connected lumbar spine disorder; or

d) Is it at least as likely as not that any neurological disorder of the lower extremities has been aggravated by his service-connected disabilities?  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for the opinions and must not rely solely on the lack of evidence in the service treatment records.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


